Exhibit Dear Shareholder, FNBH Bancorp, Inc. reported a net loss of $223,000 or $.07 per share for the quarter ended March 31, 2011. This compares to a net loss of $620,000 or $.19 per share for first quarter 2010. As a result of improved economic conditions and asset quality metrics, the provision for loan losses was reduced by $400,000 from the prior year. In addition, ongoing efficiency initiatives contributed to a $441,000 decrease in noninterest expense compared to first quarter 2010. While pleased with the Company’s improved financial performance and asset quality metrics, we remain vigilant in pursuit of further asset quality enhancement and are striving for a return to profitability. At March 31, 2011, the Bank’s total capital to risk-weighted assets ratio and Tier One capital ratios were 5.59% and 3.40%, respectively.
